Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.	Applicants state: As discussed in at least paragraph [0021] of the present disclosure, the unique properties of the porous material is due at least in part to the unique nature of the components of the material as well as the matter in which if is formed. Further,
“[the present inventors have discovered that the micro-scale and nano-scale phase domains are able to interact in a unique manner when subjected to a deformation and elongational strain (e.g., drawing) to create a network of pores, a substantial portion of which are of a nanoscale size. Namely, it is believed that elongational strain can initiate intensive localized shear zones and/or stress intensity zones (e.g., normal stresses) near the micro-scale discrete phase domains as a result of stress concentrations that arise from the incompatibility of the materials. These shear and/or stress intensity zones cause some initial debonding in the polymer matrix adjacent to the micro-scale domains. Notably, however, localized shear and/or stress intensity zones may also be created near the nano-scale discrete phase domains that overlap with the micro-scale zones. Such overlapping shear and/or stress intensity zones cause even further debonding to occur in the polymer matrix, thereby creating a substantial number of nanopores adjacent to the nano-scale domains and/or micro-scale domains,” (Publication of the present specification at [0021 ]-[0022j).
Topolkaraev discloses the afore-describes the “elongational strain (e.g. drawing)” mentioned by Applicants in the preceding remark in paragraphs 0030, 0055, 0064, 0072, 0086, 0088, 0089, 0093-0098, Tables, Examples, and Claims 18, 19, and 24. As such, this drawing/elongational strain, of Topolkaraev, would be inherently expected to initiate intensive localized shear zones and/or stress intensity zones (e.g. normal stresses) near the micro-scale discrete phase domains as a result of stress concentrations that arise from the incompatibility of its materials; which in turn, would create a substantial number of nanopores adjacent to its nanoscale and microscale domains.
3.	Applicants state: “In addition, the present disclosure teaches that in one aspect, the fibers are kept at a temperature below the glass temperature of the matrix polymer and microinclusion additive during drawing, which “[a]mong other things, this helps to ensure that the polymer chains are not altered to such an extent that the porous network becomes unstable.” (Publication of the present specification at [0089]).””
4.	The Examiner respectfully submits that the afore-mentioned sentence being quoted from paragraph 0089 above is preceded by “[t]he fibers may be kept at a temperature below the glass temperature of the matrix polymer and microinclusion additive during drawing” (emphasis added) (paragraph 0089). This preceding sentence indicates that the keeping of fibers at a temperature below the Tg of the matrix polymer and microinclusion additive during drawing is NOT a necessary feature of the claimed invention in order to prevent the chains from being altered.
5.	Applicants state: “In addition, the Example of the present disclosure teaches, “[f]ibers were collected in free fail (gravity only as draw force) and then tested for mechanical properties at a pull rate of 50 millimeters per minute. Fibers were then cold drawn at 23° C. in a MTS Synergie Tensile frame at a rate of 50 mm/min. Fibers were drawn to pre-defined strains of 50%, 100%, 150%, 200% and 250%. After drawing, the expansion ratio, void volume and density were calculated for various strain rates as shown in the tables below.”
6.	The Examiner respectfully submits that Topolkaraev also discloses the option of cold drawing (paragraph 0094). A non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
7.	Applicants state: “Instead, Topolkaraev specifically teaches that the asserted nanoinclusion additive is reacted with the matrix polymer in order to increase chain branching of the polymer backbone, improving melt strength and stability during fiber spinning. (Topolkaraev at [0033]).”
8.	The Examiner respectfully submits that with regards to the polymer backbone, it clearly states: “Through such reactions, the molecular weight of the polylactic acid may be increased to counteract the degradation often observed during melt processing. While it is desirable to induce a reaction with polylactic acid as described above, the present inventors have discovered that the too much of a reaction can lead to crosslinking between polylactic backbones. If such crosslinking is allowed to proceed to a significant extent, the resulting polymer blend can become brittle and difficult to draw into fibers with the desired strength and elongation properties” (paragraph 0043). This paragraph bears significant resemblance to what is mentioned in the instant Specification: “Through such reactions, the molecular weight of the matrix polymer may Topolkaraev’s reaction with the matrix polymer is different than the instant Application’s use of the matrix polymer, seems to be inaccurate.
9.	Applicants state: “In addition, as previously submitted, nowhere does Topolkaraev even once mention the presence of pores or a porous network therein. In particular, nowhere does Topolkaraev once mention the presence of nanopores adjacent to the discrete nano-scale domains comprising a polymeric nanoinclusion additive.”
10.	The Examiner respectfully submits that the primary reference of, Topolkaraev, discloses that the domains in the continuous phase of its polylactic acid (corresponds to claimed matrix polyester) can be subjected to strain/stress during drawing (paragraphs 0055, 0096, 0097) which according to Applicants’ Specification (see Pre-Pub paragraphs 0021 and 0022) would cause pores to form besides said domains, both microscale and nanoscale.  Therefore, the Examiner respectfully submits that when drawn, it would be expected for micropores and nanopores to inherently form next to said domains with a size corresponding to said domains, i.e. micropores and nanopores, as is being claimed by Applicants.  The express, implicit, and inherent Topolkaraev discloses axial dimensions after drawing (paragraph 0095) to be similar to the axial dimensions after drawing as mentioned by Applicants in their Specification (See Pre-pub paragraph 0092).  Topolkaraev discloses using Fusabond MD-353D (DuPont) in its inventive Example (paragraph 0169) which is a maleic anhydride grafted polypropylene copolymer (corresponds to claimed maleated polyolefin).  Lastly, given the similarities between the claimed invention and that of Topolkaraev it can be said that the claimed water vapor transmission rates, hydrostatic head, and total pore volume would all be inherently found.  As for the rejection above in view of Topolkaraev in view of Tsai, then once the process technique of stretching of Tsai is applied the claimed aspect ratio, total pore volume, micropore size, and nanopore size limitations will inherently occur on account of the draw ratios and discrete domains, of Topolkaraev in view of Tsai, being the same.  Alternatively, given that Tsai discloses detailed information above on how to obtain a desired pore size, it would therefore be expected for one of ordinary skill in the art to know how to use such known techniques in obtained pore sizes within the micro and nanoscale, total pore volume, and aspect ratios as disclosed also by Tsai and as being claimed by Applicants.  Applicants have not shown criticality of why such pore 
11.	Applicants state: “Particularly, Tsai is directed to forming a film using particulate inorganic filler material with a surface treatment thereon, which fails to disclose or render obvious a polymeric nanoinclusion additive and microinclusion additive according to the presently pending claims. (Col. 1, Lines 55-67).”
12.	The Examiner respectfully submits that Tsai discloses using fillers that would fall under being “polymeric” (see column 6, lines 4-9).
13.	Applicants state: “Further, Tsai fails to contain any teaching of any nanopores, and is instead directed to a microporous film. (Col. 2, Lines 60-62).”
14.	The Examiner respectfully submits that Tsai discloses using nanoscale-sized fillers (as low as 200 nm) which would in turn provide nanopores.
15.	Applicants state: “Finally, Tsai fails to disclose any teaching of drawing the fiber at a temperature below the glass transition temperature of the matrix polymer and microinclusion additive.”
16.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference, of Topolkaraev, already discloses use of cold drawing. Moreover, it was stated above that this feature is NOT a necessary feature within the claimed invention.
17.	Finally, the Examiner would like to inform Applicants that upon further searching of prior art in general, the following references seemed to also significantly teach the claimed limitations: JP_2008144039_A, WO_2010059448, US_20060121269, and US_4902553.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 15, 2021